      3:21-cv-00679-JMC           Date Filed 09/16/21       Entry Number 26        Page 1 of 7




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                  COLUMBIA DIVISION

Ebony Glover, As Guardian ad Litem and
                                     )
Biological Mother of B.P., A Minor,  )                  Civil Action No.: 3:21-cv-00679-JMC
                                     )
                     Plaintiff,      )
                                     )
       v.                            )                          ORDER AND OPINION
                                     )
Bennett D. Williams, Dennis Kennedy, )
LLC and Kennedy Brothers, Inc.,      )
                                     )
                     Defendants.     )
____________________________________)

          Plaintiff Ebony Glover (“Plaintiff”), as Guardian ad Litem and Biological Mother of B.P.,

a Minor, filed this action against Defendants Bennett D. Williams (“Williams”), Dennis Kennedy, LLC

(“Kennedy”) and Kennedy Brothers, Inc. (“KBI”) (collectively “Defendants”) seeking monetary

damages for Defendants’ allegedly negligent conduct that resulted in a traffic accident. (See ECF

No. 4.)

          This matter is before the court pursuant to Plaintiff’s Motion to Remand the case to the Lee

County South Carolina Circuit Court. (ECF No. 9.) KBI filed a Response in Opposition to the

Motion asserting that it properly removed the action. (ECF No. 14.) For the following reasons, the

court GRANTS Plaintiff’s Motion to Remand. (ECF No. 9.)

                      I. FACTUAL AND PROCEDURAL BACKGROUND

          Plaintiff alleges that on April 2, 2018, her minor son, B.P., was the front seat passenger in

a vehicle operated by his grandfather, Samuel Pough, Jr. (“Pough”), traveling westbound on I-20

in Lee County, South Carolina. (ECF No. 4 at 3 ⁋⁋ 7–8.) Pough’s vehicle “unexpectedly collided

with a freight truck” owned by Kennedy and operated by Williams. (Id. ¶ 10.) Plaintiff alleges that

the truck had become disabled in the left lane of travel and the vehicle driven by Plaintiff’s



                                                   1
        3:21-cv-00679-JMC         Date Filed 09/16/21       Entry Number 26         Page 2 of 7




grandfather struck the rear of the truck. (Id. ⁋ 11, ECF No. 14 at 1.) Plaintiff’s grandfather “died

as a result of the collision,” and B.P. suffered serious injury as a result of the collision. (ECF No.

4 at 3 ¶¶ 7, 12.)

         On March 6, 2019, Plaintiff filed suit against Kennedy in the Lee County Court of Common

Pleas alleging negligence based on the accident. (ECF No. 1-1 at 1–4.) Plaintiff amended the

Complaint on March 18, 2019, adding Williams. (Id. at 5–9.) Plaintiff amended the Amended

Complaint on May 17, 2019, to correct Williams’ name. (Id. at 18–22.) Plaintiff amended the

Second Amended Complaint on April 15, 2020, adding KBI. (Id. at 45–50.) On April 30, 2020,

Kennedy and Williams removed the case, and KBI later joined in the removal motion on May 22,

2020. See Glover v. Williams, C/A No.: 3:20-cv-01705-JMC1, ECF No. 1 (D.S.C. Apr. 30, 2020);

(id. at ECF No. 10.) On June 1, 2020, Plaintiff filed a motion to remand (id. at ECF No. 12), which

this court granted on February 8, 2021, for Defendants’ failure to meet the burden of proof required

to demonstrate the amount in controversy was satisfied. (Id. at ECF No. 25.)

         On March 9, 2021, Defendants filed another Notice of Removal. (ECF No. 1.) Plaintiff

filed the instant Motion to Remand (ECF No. 9) on March 24, 2021, which only KBI opposes

(ECF No. 14), and that the court now considers.

                                      II. LEGAL STANDARD

          A party seeking to remove a case from state to federal court bears the burden of

demonstrating that jurisdiction is proper at the time it files its petition for removal. Caterpillar Inc.

v. Lewis, 519 U.S. 61, 73 (1996). If federal jurisdiction is doubtful, remand is necessary. Mulchaey

v. Columbia Organic Chems. Co., 29 F.3d 148, 151 (4th Cir. 1994); see Marshall v. Manville Sales

Corp., 6 F.3d 229, 232 (4th Cir. 1993) (noting Congress’s “clear intention to restrict removal and



1
    The instant case and the matter bearing Civil Action No. 3:20-cv-01705-JMC are related cases.


                                                   2
      3:21-cv-00679-JMC           Date Filed 09/16/21         Entry Number 26     Page 3 of 7




to resolve all doubts about the propriety of removal in favor of retained state court jurisdiction.”)

The right to remove a case from state to federal court derives solely from 28 U.S.C. § 1441, which

provides that “any civil action brought in a State court of which the district courts of the United

States have original jurisdiction, may be removed by the defendant or the defendants, to the district

court of the United States for the district and division embracing the place where such action is

pending.” Absent jurisdiction based on the presentation of a federal question, see 28 U.S.C. § 1331

(2012), a federal district court only has “original jurisdiction of all civil actions where the matter

in controversy exceeds the sum or value of $75,000, exclusive of interest and costs, and is between

. . . citizens of different States[.]” 28 U.S.C. § 1332(a).

        Generally, “[a] party seeking to remove an action must file a notice of removal within 30

days of receiving the initial pleading in the case.” Northrop Grumman Tech. Servs., Inc. v.

DynCorp Int’l LLC, 865 F.3d 181, 186 (4th Cir. 2017) (citing 28 U.S.C. § 1446(b)(1)). “Except as

provided in subsection (c), if the case stated by the initial pleading is not removable, a notice of

removal may be filed within 30 days after receipt by the defendant, through service or otherwise,

of a copy of an amended pleading, motion, order or other paper from which it may first be

ascertained that the case is one which is or has become removable.” 28 U.S.C. § 1446(b)(3). “A

case may not be removed under subsection (b)(3) on the basis of jurisdiction [by diversity of

citizenship] more than 1 year after commencement of the action, unless the district court finds that

the plaintiff has acted in bad faith in order to prevent a defendant from removing the action.” 28

U.S.C. § 1446(c)(1). When a case is remanded for a procedural defect or lack of subject matter

jurisdiction, § 1447(d) bars review of the remand order “on appeal or otherwise.” Kircher v.

Putnam Funds Tr., 547 U.S. 633, 640 (2006). Successive removal is permitted when there is a

relevant change of circumstances, when subsequent pleadings or events reveal new or different




                                                   3
      3:21-cv-00679-JMC         Date Filed 09/16/21       Entry Number 26        Page 4 of 7




grounds for removal. Fritsch v. Swift Transp. Co. of Ariz., LLC, 899 F.3d 785, 789; Terry v.

Beaufort Cty. Sch. Dist., C/A No. 9:20-cv-02351-MBS-MGB, 2020 U.S. Dist. LEXIS 186874

(D.S.C. 2020).

                                         III. ANALYSIS

       Plaintiff contends Defendants removed this case more than one (1) year after

commencement of the action and that KBI is now precluded from seeking removal on the same

grounds as in the earlier notice, and thereby move to remand this case to state court.2 (ECF No. 9

at 1.) In support of this contention, Plaintiff argues that KBI is absolutely barred from removing

on the basis of diversity jurisdiction after one (1) year. (ECF No. 9 at 3 (citing Lovern v. GMC,

121 F.3d. 160, 163 (4th Cir. 1997) (quoting 28 U.S.C. § 1446(b)); Perez v. Gen. Packer, Inc., 790

F. Supp. 1464, 1469 (C.D. Cal. 1992) (removal prohibited for new defendants added two and one-

half years after state case commenced); Santiago v. Barre Nat’l, Inc., 795 F. Supp. 508 (D. Mass.

1992) (“the plain language of the statute forbids removal on diversity grounds of cases which

commenced in state court more than one year previously.”)).) In response, KBI argues the 2011

amendment to 28 U.S.C. § 1446 only applies the one (1) year ban to diversity cases that are not

initially removable. (ECF No. 14 at 10 (citing Gates at Williams-Brice Condo Ass’n v. Quality

Built, LLC, C/A No. 3:16-cv-02022-CMC, 2016 U.S. Dist. LEXIS 120380 (D.S.C. 2016)

(expressly finding that the 2011 amendment to 28 U.S.C.A § 1446 confirmed the one-year limit

only applied to cases not initially removable.)).) Upon its review, the court observes that the Gates

court ultimately declined to decide the issue and noted as follows that no clear precedent

establishes KBI’s interpretation:




2
 Specifically, KBI removed this case from state court on March 9, 2021 (ECF No. 1), more than
one year after commencement of the action on March 6, 2019. (See ECF No. 1-1 at 1–4.)


                                                 4
      3:21-cv-00679-JMC            Date Filed 09/16/21     Entry Number 26         Page 5 of 7




        “At least six appellate courts interpreted Section 1446(c) to be so limited prior to
        the 2011 amendments. See ECF No. 22 at 3 (citing King v. Flinn & Dreffein Engr.
        Co., 675 F. Supp. 2d 642 (W.D. Va. 2009) (citing decisions from six circuits
        holding the one-year limit does not apply to cases that were removable when filed
        and reaching the same conclusion after characterizing Lovern’s reference to an
        absolute bar as dicta). At least one district court within the Fourth Circuit has
        recently interpreted . . . See Ross v. Lee, 2016 U.S. Dist. LEXIS 14561, 2016 WL
        521529 (E.D. Va. Feb 5, 2016) (“Although the Fourth Circuit has not definitively
        addressed this issue, district courts in the Fourth Circuit have concluded that the
        one-year limit only applies to cases that are not initially removable when
        commenced, e.g., to cases in which a non-diverse defendant is only dismissed after
        several months of litigation.”). . . . [T]he argument that the one-year bar does not
        apply is at least reasonable and well supported by substantial authority. The court
        does not, ultimately, resolve the issue . . . .”

Gates, 2016 U.S. Dist. LEXIS 120380, at *27–28.

        Plaintiff next states that she did not assert a specific amount of damages in the original state

court complaint and argues the case did not become removable until May 31, 2019, when

Defendants received Plaintiff’s interrogatory response with specific damages that established the

amount in controversy was met. (ECF No. 9 at 4.) While there may be reasonable argument that

interpretation of the statute bars only cases that were not initially removable as KBI claims, there

is also reasonable support for Plaintiff’s claim that the case was not removable until the amount in

controversy requirement was explicitly met. Given the reasonableness of both arguments on this

point, and given that separate grounds exist for the court’s decision, the court declines to

definitively decide this issue.3

        Plaintiff also contends the instant removal is not based on any new grounds and merely

attempts to correct a procedural defect of the prior removal. (ECF No. 9 at 4.) KBI counters arguing

that receipt of Plaintiff’s discovery responses (after the first removal action was required to be

filed) constitute new grounds for the second removal action. (ECF No. 14 at 12–13.) Further, KBI



3 Since this court does not rely on the timeliness of removal for its decision, Defendants’ arguments
regarding equitable tolling and Plaintiff’s bad faith are not reached.


                                                   5
      3:21-cv-00679-JMC          Date Filed 09/16/21      Entry Number 26         Page 6 of 7




argues it could not remove this action until this court ruled on Williams and Kennedy’s initial

removal action. (Id. at 13.) The court finds these arguments to be without merit as KBI voluntarily

consented to the first removal action. For the first removal action to be considered, it was required

by statute for all defendants to join in or consent to the removal of the action. See 28 U.S.C. §

1446(b)(2)(A). Without KBI’s consent, removal would have failed and KBI could have initiated

its own removal motion. KBI was under no obligation to join a defective removal action.

       However, once KBI joined in the removal action, it was required to carry the burden of

proof. Furthermore, KBI responded to the first remand motion on June 24, 2020 (see ECF No. 1-

1 at 69; Glover, C/A No.: 3:20-cv-01705-JMC, ECF No. 18), which provided the opportunity to

fulfill its burden of proof regarding the amount in controversy. To this point, this court found

KBI’s claim to be insufficient. See Glover, C/A No.: 3:20-cv-01705-JMC, ECF No. 25 at 4, 5

(D.S.C. Feb. 8, 2021) (“A removing defendant must present actual evidence that the amount in

controversy is exceeded; simple conjecture will not suffice . . . . [T]he court finds this bare claim,

without more, simply cannot sustain subject matter jurisdiction.”). Defendants had access to the

interrogatory responses that would provide actual evidence of the amount in controversy at the

time of the first removal action and this information was not specifically pleaded in the removal

action or KBI’s response. (See id. at 4.) KBI claims the discovery responses were not received

until after the first removal action, however, this information was nevertheless available at the time

KBI responded to the first motion to remand. KBI was responsible to ensure the first removal

action was without defect and had the opportunity to do so. Defendants are not in possession of

any new information, subsequent pleadings or events, or change in circumstances that substantiate

new grounds for a second removal. With no substantive change in the case, doubt exists as to

federal jurisdiction and all doubts should be resolved in favor of state retained jurisdiction.




                                                  6
      3:21-cv-00679-JMC         Date Filed 09/16/21      Entry Number 26        Page 7 of 7




Therefore, this court declines to accept jurisdiction of this case and must grant Plaintiff’s Motion

to Remand.

                                       IV. CONCLUSION

       For the foregoing reasons, the court GRANTS Plaintiff Ebony Glover’s Motion to Remand

and REMANDS this case to the Lee County (South Carolina) Court of Common Pleas. (ECF No.

9.) The court DIRECTS the Clerk of Court to send a certified copy of this Order to the Lee County

Clerk of Court. The court DECLINES to rule on the remaining pending Motions for Summary

Judgment (see ECF Nos. 22, 23) in this case and leaves resolution of these Motions for the

transferee court.

       IT IS SO ORDERED.




                                                                   United States District Judge

September 16, 2021
Columbia, South Carolina




                                                 7
